Citation Nr: 1521386	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  14-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for hepatitis C.

2.  Entitlement to an initial compensable rating for cirrhosis of the liver with portal hypertension.


REPRESENTATION

Veteran represented by:	Jeremy S. Montgomery, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2013 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Veteran presented sworn testimony during a Video Conference Board hearing in Lebanon, Pennsylvania, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals the Veteran testified in his September 2014 Board hearing that his symptoms associated with his disabilities had worsened.  The Veteran further testified on the interplay between his service connected hepatitis C and cirrhosis of the liver with portal hypertension and his non-service connected heart disease.
 In March 2014 the Veteran submitted additional private medical treatment records from February 2012 to July 2014.  These medical treatment records provide evidence of worsening, but unfortunately do not provide adequate information to accurately rate the Veteran's hepatitis C and cirrhosis of the liver with portal hypertension.  The Board in evaluating the evidence submitted by the Veteran has found that an accurate rating of the Veteran's disabilities cannot be ascertained from the private treatment records alone.  In coming to this conclusion the Board has considered the Veteran's testimony on the interplay between his heart disease and his service connected disabilities.  Therefore, considering the foregoing, the Board finds that a VA examination is necessary to accurately determine the status of the Veteran's disabilities and if possible the symptoms attributable to his service connected disabilities and those attribute to his non-service connected heart disease.

In reviewing the claims file, the Board has recognized the Veteran's November 2013 correspondence wherein he informed VA that he is receiving benefits from the Social Security Administration (SSA). The claims file does not contain any evidence from SSA. VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) .  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hepatitis C and cirrhosis of the liver with portal hypertension.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder. All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e) , if appropriate.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  
 
Then, schedule the Veteran for a VA examination(s) to determine the nature and severity of his hepatitis C and cirrhosis of the liver with portal hypertension.  The claims folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.
 
Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to hepatitis C and cirrhosis of the liver with portal hypertension and what symptoms are attributable to his heart disease if possible.  

A complete rationale for all opinions should be provided.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial increased rating in excess of 10 percent hepatitis C and entitlement to an initial compensable rating for cirrhosis of the liver with portal hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




